Title: From George Washington to Clement Biddle, 2 February 1785
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 2d Feb. 85.

The Writer of the inclosed letter, in person & character, is entirely unknown to me. I have been at a loss therefore to determine what notice to take of it—at length I concluded to write the answer which is also enclosed; and to request the favor of you to send it to him, or return it to me, as you should just  best from the result of your enquiries; or from your own knowledge of the author, or his Works. If he is a man of decent deportment, & his productions deserving encouragement, I am very willing to lend him any aid he can derive from the proposed dedication, if he conceives a benefit. His letter & proposals you

will please to return me—& Seal the letter to him, if it is forwarded to the address. I am—Dr Sir Yr most obedt Servt

Go: Washington

